NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,785,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “wherein the determining the first forwarding path of the service packet between the first laver-3 device and the second laver-3 device according to the first network topology and the characteristic parameter of the service packet comprises: obtaining a cascaded layer-2 device of the first layer-3 device according to the characteristic parameter of the service packet and the first network topology,” “for each laver-2 device between the first laver-3 device and the second laver-3 device, obtaining a cascaded device of the laver-2 device according to the characteristic parameter of the service packet and the first network topology,” and “determining the first forwarding path of the service packet between the first laver-3 device and the second laver-3 device according to the cascaded laver-2 device of the first laver- 3 device and the cascaded device of each laver-2 device” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 19 and 20 recite similar limitations to those of claim 1, therefore, claims 19 and 20 are allowed for similar reasons as stated above.  Claims 3-4 and 6-18 depend from an allowable base claim, therefore, claims 3-4 and 6-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474